Opinion filed November 21, 2013




                                       In The

        Eleventh Court of Appeals
                                     __________

                              No. 11-13-00286-CV
                                  __________

                  RUBEN RODRIGUEZ, JR., Appellant
                                          V.
              NAOMI SANCHEZ RODRIGUEZ, Appellee


                    On Appeal from the 244th District Court
                                  Ector County, Texas
                        Trial Court Cause No. C-128,144


                     MEMORANDUM OPINION
      Appellant, Ruben Rodriguez, Jr., filed a pro se notice of appeal on
September 24, 2013. Appellant did not remit the filing fee or an affidavit of
indigence with his notice of appeal, and this court notified Appellant that the filing
fee was due. We subsequently informed Appellant, by letters dated October 24
and 25, 2013, that this appeal would be subject to dismissal if he failed to pay the
$195 filing fee by November 1, 2013. Appellant has not responded to our letters,
and as of this date, Appellant has not paid the filing fee. We note that Appellant
has also failed to pay for the clerk’s record and the reporter’s record.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                     PER CURIAM


November 21, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2